Citation Nr: 1216044	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-22 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) with a depressive disorder.

2.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Denver, Colorado RO has since maintained jurisdiction over the claim.

During the pendency of the appeal, in a March 2010 rating decision, the RO assigned an initial evaluation of 50 percent, effective February 14, 2007, for the Veteran's PTSD.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2011 the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, to provided the Veteran with the requested hearing.  

The Veteran testified at a Board videoconference hearing at the RO in March 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement, that issue is further addressed in the REMAND portion of this document. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran testified in March 2012 that his PTSD with a depressive disorder had worsened since his last examination in July 2007.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, testimony showing the increase in severity of the Veteran's symptoms since the prior VA examination is enough to require a new VA examination.

Additionally during the March 2012 hearing, the Veteran testified that there may be outstanding VA treatment records from the VA clinics of Eastern Colorado and Denver and the Veteran's Center in Denver, Colorado.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon a review of the claims file, it appears VA treatment records continue only until February 2010 and Denver Veteran Center records only until March 2010.  The RO should attempt to obtain and associate any outstanding treatment records related to the Veteran's PTSD disability.   

The issue of TDIU entitlement has been raised by the record.  The Veteran testified before the undersigned that his former employment with the Post Office had become very difficult because of his PTSD symptoms and he has been reluctant to seek other employment.  However, needed procedural and evidentiary development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.

Accordingly, the case is REMANDED for the following action:

1.  Comply with the VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement, including providing appropriate VCAA notice.

2.  The RO/AMC should obtain and associate with the claims file all VA records from the VA clinics in Eastern Colorado and Denver and the Denver Vet Center, in particular from February 2010 to present, related to the Veteran's PTSD disability.

3.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of his PTSD with a depressive disorder.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, including providing a global assessment of functioning (GAF) score.

Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2011). 

The examiner should also assess the Veteran's ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities (PTSD to include depressive disorder, 50 percent or as determined as of the date of the examination; bilateral pes planus, 10 percent; diabetes mellitus, Type II, 10 percent; right inguinal hernioplasty, 0 percent; and residuals, ocular difficulty, iritis, secondary to sarcoidosis, 0 percent) by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age or any non service-connected disabilities? 

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

A complete rationale should be given for any opinion provided.  

4.  Lastly, after completing the above actions, readjudicate the appeal.  If the appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC), followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


